United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.R., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Brecksville, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-2181
Issued: June 10, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 1, 2009 appellant filed a timely appeal from an August 7, 2009 Office of
Workers’ Compensation Programs’ schedule award decision. Under 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained any permanent impairment to a scheduled
member causally related to her accepted right shoulder condition warranting a schedule award
under 5 U.S.C. § 8107.
FACTUAL HISTORY
On February 2, 2001 appellant, a 59-year-old nurse, injured her right shoulder while
assisting a patient. She filed a claim for benefits on February 10, 2001, which the Office
accepted for right shoulder strain. On November 14, 2008 appellant filed a schedule award
claim based on a partial loss of use of her right upper extremity.

By letter dated December 1, 2008, the Office advised appellant that the most recent
medical report of record was dated December 10, 2001. It requested updated medical evidence
from appellant to establish that she sustained impairment due to her accepted condition. The
Office requested a comprehensive medical report addressing the February 2, 2001 work injury
and a detailed description of findings on physical examination, results of any diagnostic tests, the
diagnosis related to the February 2, 2001 work injury and medical opinion on whether her
accepted right shoulder condition resulted in permanent impairment.
In a December 24, 2008 report, Dr. Timothy Morley, an osteopath, found that appellant
had 10 percent permanent impairment to her right upper extremity based on her accepted right
shoulder condition pursuant to the American Medical Association, Guides to the Evaluation of
Permanent Impairment (fifth edition) (the A.M.A., Guides). He rated three percent impairment
for 140 degrees, loss of flexion;1 one percent impairment for 30 degrees, loss of adduction; four
percent impairment for 90 degrees, loss of abduction;2 and two percent impairment for 60
degrees, loss of internal rotation.3 This totaled 10 percent impairment due to loss of range of
motion “with respect to the recognized diagnosis under claim [number] xxxxxx582.” Dr. Morley
found the date of maximum medical improvement to be May 2002.
By decision dated January 7, 2009, the Office denied appellant’s claim for a schedule
award. It found that causal relationship had not been established to warrant an award as
Dr. Morley did not address the eight years between appellant’s injury and his impairment rating.
On January 9, 2009 appellant’s attorney requested an oral hearing, which was held on
May 21, 2009.
By decision dated August 7, 2009, an Office hearing representative affirmed the
January 7, 2009 decision. She found that the injury sustained by appellant, a right shoulder
strain “is generally considered a minor injury with no permanent residuals.”
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act4 set forth the
number of weeks of compensation to be paid for permanent loss, or loss of use of the members
of the body listed in the schedule. Where the loss of use is less than 100 percent, the amount of
compensation is paid in proportion to the percentage loss of use.5 However, the Act does not
specify the manner in which the percentage of loss of use of a member is to be determined. For
consistent results and to ensure equal justice under the law to all claimants, the Office has
adopted the A.M.A., Guides (fifth edition) as the standard to be used for evaluating schedule
1

A.M.A., Guides 476, Figure 16-40.

2

Id. at 477, Figure 16-43.

3

Id. at 479, Figure 16-46.

4

5 U.S.C. §§ 8101-8193; see 5 U.S.C. § 8107(c).

5

Id. at § 8107(c)(19).

2

losses.6 The claimant has the burden of proving that the condition for which a schedule award is
sought is causally related to his or her employment.
ANALYSIS
The Office accepted that appellant sustained a right shoulder rotator cuff strain.
Appellant filed a schedule award claim and submitted the December 24, 2009 report of
Dr. Morley, who found that she had 10 percent impairment to the right upper extremity based on
her accepted right shoulder condition. The Office hearing representative found that Dr. Morley’s
report was not a sufficient basis on which to grant a schedule award. She stated that the accepted
strain was generally considered a minor injury that did not result in permanent residuals. Causal
relation or the determination of permanent impairment is a medical question to be left to
qualified physicians. The question of permanent impairment must be established by the medical
evidence of record, not rules of general application.7 Dr. Morley based his rating on the
applicable tables of the A.M.A., Guides and attributed appellant’s loss of range of motion to her
accepted injury. He rated a total 10 percent impairment due to loss of range of motion “with
respect to the recognized diagnosis under claim [number] xxxxxx582.”
The Office accepted a claim for right shoulder strain, rotator cuff, as a result of the
February 2, 2001 work incident. In response to its request, appellant submitted an updated
medical report from Dr. Morley, who provided findings on examination and rated the degree of
permanent impairment from appellant’s accepted February 2, 2001 right shoulder condition.8
The Office did not refer the medical evidence from Dr. Morley to an Office medical adviser for
review and comment.
The August 7, 2009 decision will be set aside and the case remanded for referral of
Dr. Morley’s January 5, 2009 report to an Office medical adviser for review and an opinion on
whether it establishes any permanent impairment related to appellant’s accepted injury. After
such further development as it deems necessary, the Office shall issue a de novo decision.
CONCLUSION
The Board finds that the case is not in posture for decision.

6

20 C.F.R. § 10.404.

7

When a hearing representative or claims examiner finds it necessary to explain or further elaborate on the
medical evidence of record, the proper course would be to obtain the services of a medical adviser. See Diane J.
Vaccaro, 47 ECAB 263, 267.
8

The Board notes that the description of a claimant’s impairment obtained from a physician, must be in sufficient
detail so that the claims examiner and others reviewing the file will be able to clearly visualize the impairment with
its resulting restrictions and limitations. See Peter C. Belkind, 56 ECAB 580, 585 (2005).

3

ORDER
IT IS HEREBY ORDERED THAT the August 7, 2009 decision of the Office of
Workers’ Compensation Programs be set aside and the case is remanded to the Office for further
action consistent with this decision of the Board.
Issued: June 10, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

